DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of August 18, 2022.  The rejections are stated below.  Claims 1-10 are pending and have been examined.

Response to Amendment/Arguments
2.	Applicant's election with traverse of Invention I, group I (claims 1-10) in the reply filed on 08/18/22 is also acknowledged. The traversal is not found persuasive because:  	As noted multiple reasons may support an election restriction including several of those applicable in the instant application including (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention.  	As noted in the election restriction requirement, applicant has introduced two inventions related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. As noted, invention I is directed to lead management and invention II is directed to loan processing, and invention III is directed towards generating documentation for the user to sign.  	
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of loan processing without significantly more. 
5.	Claim 1 is directed to a process which is one of the four statutory categories of  invention.
6.	Claim 1 recites “a method performed by a lead management system, the method comprising: a) receiving a request for a first service by a user from a …; b) creating a lead, in the …, the lead corresponding to: i) the first service; and ii) a second service related to the first service; c) arranging financing for the first service and second service; d) arranging for performance of the first service and second service by a service provider; and e) receiving an indication from the user, indicative of satisfactory performance of the first service and second service and upon receiving said indication indicative of satisfactory performance, paying the service provider associated with first service and second service”. These limitations (with the exception of italicized limitations) describe an abstract idea of loan processing corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions including sales activities or business relations). The claim also recites a mobile lead application and lead management system which does not necessarily restrict the claim from reciting an abstract idea. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
7.	This judicial exception is not integrated into a practical application. The additional element, e.g., a mobile lead application and lead management system are recited at a high level of generality. This generic limitation is no more than mere instructions to apply the exception using a generic computer component. Therefore, claim 1 is directed to an abstract idea without a practical application (Step 2A - Prong 2: NO).
8.	Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 1 is not patent eligible (Step 2B: NO).
9.	Claim 2 recites “wherein the first service is an installation service and said arranging financing comprises: i) receiving user information for the requested first service; ii) verifying the user information; iii) creating an electronic loan application form in response to activating a user interface element; iv) upon receiving loan information into a form, sending the loan application form, over a network, to a loan application processing server; and v) upon receiving an approval indication from the loan application processing server, automatically generating at least one document for the user to endorse; vi) receiving endorsement of the at least one generated document;
wherein the request for the first service from the mobile lead application comprises a picture of an associated job site”  is a generic limitation which are no more than mere instructions to apply the exception using a generic computer component. 

10.  	Claim 3 recites “further comprising receiving the endorsement of the at least one generated document by means of a signature entered by a stylus or a finger”  is a generic limitation which are no more than mere instructions to apply the exception using a generic computer component. 
11.	Claim 4 recites “further comprising capturing a photograph of a void cheque belonging to the user, and uploading the photograph of the void cheque to the loan application processing server”  is a generic limitation which are no more than mere instructions to apply the exception using a generic computer component. 
12.	Claim 5 recites “wherein the approval indication contains banking information for the user”  is a generic limitation which are no more than mere instructions to apply the exception using a generic computer component. 
13.	Claim 6 recites “further comprising:
a) retrieving the user information received for lead initiation by scanning a barcode on an identification card of the user; and b) sending the user information, over a network, to the loan application processing server”  is a generic limitation which are no more than mere instructions to apply the exception using a generic computer component. 
14.	Claim 7 recites “wherein verifying the user information comprises scanning and decoding a barcode on an identification card of the user”  is a generic limitation which are no more than mere instructions to apply the exception using a generic computer component. 
15.	Claim 8 recites “further comprising populating the loan application form with user information verified by the scanning and the decoding of the barcode”  is a generic limitation which are no more than mere instructions to apply the exception using a generic computer component. 
16.	Claim 9 recites “wherein verifying the user information comprises receiving, via a peripheral magnetic strip reader, user information from a magnetic strip on an identification card of the user”  is a generic limitation which are no more than mere instructions to apply the exception using a generic computer component. 
17.	Claim 10 recites “further comprising: a) capturing a first photograph of the user using the camera in the mobile device; b) capturing a second photograph of an identification card of the user, using the camera in the mobile device; c) sending the first and second photographs along with the loan application form over the network to the loan application processing server for verification”  is a generic limitation which are no more than mere instructions to apply the exception using a generic computer component. 
Therefore, the claims 1-10 are directed to an abstract idea. Thus, the claims 1-10 are not patent-eligible.


Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


19.	Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Halleck et al. [US Pub No. 2010/0042491 A1] in view of Crouspeyre et al. [US Pub No. 2017/0024813 A1].

20.	Regarding claim 1, Halleck discloses method performed by a lead management system, the method comprising: 
a) receiving a request for a first service by a user from a mobile lead application;   
b) creating a lead, in the lead management system, the lead corresponding to: i) the first service; and ii) a second service related to the first service; 
c) arranging financing for the first service and second service (0027, claim 10); 
d) arranging for performance of the first service and second service by a service provider (0027, claim 10); and 
e) receiving an indication from the user, indicative of satisfactory performance of the first service and second service and upon receiving said indication indicative of satisfactory performance, paying the service provider associated with first service and second service (0027, claim 10).
Halleck does not disclose however Crouspeyre teaches a) receiving a request for a first service by a user from a mobile lead application (0019, 0034);
Halleck does not disclose however Crouspeyre teaches b) creating a lead, in the lead management system, the lead corresponding to: i) the first service; and ii) a second service related to the first service (0019, 0034)
At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Halleck to include the teachings of Crouspeyre.  The rationale to combine the teachings would be an improved financial platforms tailored for connecting lenders with borrowers.

21.	Claims 2-8 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Halleck et al. [US Pub No. 2010/0042491 A1] in view of Crouspeyre et al. [US Pub No. 2017/0024813 A1] and further in view of Macciola et al. [US Pub No. 2013/0182002 A1].

22.	Regarding claim 2, Halleck in view of Crouspeyre disclose however teaches 
	method of claim 1, wherein the first service is an installation service and said arranging financing comprises: 
i) receiving user information for the requested first service (0027, claim 10); 
ii) verifying the user information (0027, claim 10); 
iii) creating an electronic loan application form in response to activating a user interface element (0027, claim 10); 
iv) upon receiving loan information into a form, sending the loan application form, over a network, to a loan application processing server (0027, claim 10). 
Halleck does not disclose however Macciola teaches v) upon receiving an approval indication from the loan application processing server, automatically generating at least one document for the user to endorse; vi) receiving endorsement of the at least one generated document (0363);
wherein the request for the first service from the mobile lead application comprises a picture of an associated job site (0363). At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Halleck to include the teachings of Macciola.  The rationale to combine the teachings would be the benefit to provide an image capture and processing algorithm and applications thereof that compensate for and/or correct problems associated with image capture and processing using a mobile device, while maintaining a low computational cost via efficient processing methods.

23.	Regarding claim 3, neither Halleck nor Crouspeyre teach however Macciola discloses further comprising receiving the endorsement of the at least one generated document by means of a signature entered by a stylus or a finger (Macciola 0449.  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Halleck to include the teachings of Macciola.  The rationale to combine the teachings would be the benefit to provide an image capture and processing algorithm and applications thereof that compensate for and/or correct problems associated with image capture and processing using a mobile device, while maintaining a low computational cost via efficient processing methods.

24.	Regarding claim 4, neither Halleck nor Crouspeyre teach however Macciola discloses further comprising capturing a photograph of a void cheque belonging to the user, and uploading the photograph of the void cheque to the loan application processing server. (Macciola 0343).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Halleck to include the teachings of Macciola.  The rationale to combine the teachings would be the benefit to provide an image capture and processing algorithm and applications thereof that compensate for and/or correct problems associated with image capture and processing using a mobile device, while maintaining a low computational cost via efficient processing methods.

25.	Regarding claim 5, Halleck in view of Crouspeyre and Macciola discloses wherein the approval indication contains banking information for the user (Halleck 0061).

26.	Regarding claim 6, neither Halleck nor Crouspeyre teach however Macciola discloses further comprising:
a) retrieving the user information received for lead initiation by scanning a barcode on an identification card of the user; and b) sending the user information, over a network, to the loan application processing server (Macciola 0303).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Halleck to include the teachings of Macciola.  The rationale to combine the teachings would be the benefit to provide an image capture and processing algorithm and applications thereof that compensate for and/or correct problems associated with image capture and processing using a mobile device, while maintaining a low computational cost via efficient processing methods.

27.	Regarding claim 7, neither Halleck nor Crouspeyre teach however Macciola discloses wherein verifying the user information comprises scanning and decoding a barcode on an identification card of the user (Macciola 0303).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Halleck to include the teachings of Macciola.  The rationale to combine the teachings would be the benefit to provide an image capture and processing algorithm and applications thereof that compensate for and/or correct problems associated with image capture and processing using a mobile device, while maintaining a low computational cost via efficient processing methods.

28.	Regarding claim 8, neither Halleck nor Crouspeyre teach however Macciola discloses further comprising populating the loan application form with user information verified by the scanning and the decoding of the barcode (Macciola 0303).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Halleck to include the teachings of Macciola.  The rationale to combine the teachings would be the benefit to provide an image capture and processing algorithm and applications thereof that compensate for and/or correct problems associated with image capture and processing using a mobile device, while maintaining a low computational cost via efficient processing methods.

29.	Regarding claim 10, neither Halleck nor Crouspeyre teach however Macciola discloses further comprising: 
a) capturing a first photograph of the user using the camera in the mobile device Macciola 0514);  
b) capturing a second photograph of an identification card of the user, using the camera in the mobile device Macciola 0514); 
c) sending the first and second photographs along with the loan application form over the network to the loan application processing server for verification (Macciola 0514).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Halleck to include the teachings of Macciola.  The rationale to combine the teachings would be the benefit to provide an image capture and processing algorithm and applications thereof that compensate for and/or correct problems associated with image capture and processing using a mobile device, while maintaining a low computational cost via efficient processing methods.

30.	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Halleck et al. [US Pub No. 2010/0042491 A1] in view of Crouspeyre et al. [US Pub No. 2017/0024813 A1], Macciola et al. [US Pub No. 2013/0182002 A1] and further in view of Lebaschi et al. [US Pub No. 2013/0126614 A1].

31.	Regarding claim 9, Halleck does not disclose however wherein verifying the user information comprises receiving, via a peripheral magnetic strip reader, user information from a magnetic strip on an identification card of the user (0052).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Halleck to include the teachings of Lebaschi.  The rationale to combine the teachings would be the need for an imaging device that will scan both sides of either a flexible or relatively stiff identification card such as a driver's license or credit card style ID, which has a reduced size and footprint in use at such venues as an airport, bar, or company or government building point of entry capture and processing using a mobile device, while maintaining a low computational cost via efficient processing methods.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                      /KEVIN T POE/



/DANIEL S FELTEN/Primary Examiner, Art Unit 3692